United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2280
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Tut Gach Keuk

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                              Submitted: May 16, 2016
                               Filed: August 24, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      After serving a 12-month prison sentence for passing counterfeit currency at
a South Dakota casino, Tut Gach Keuk began a three-year term of supervised release
in May 2013. In 2014, he was arrested in Iowa, charged with “Cheating at a
Gambling Game,” and pleaded guilty to misdemeanor theft. When he failed to attend
a meeting in February 2015, his probation officer moved to revoke supervised release,
alleging violations of numerous conditions of supervised release. At the revocation
hearing, Keuk admitted to violating conditions by failing to report to his probation
officer, failing to make restitution payments, and being convicted of cheating at a
gambling game. The district court1 revoked supervised release and imposed a
revocation sentence of 14 months in prison followed by a year of supervised release.
Keuk appeals, arguing his sentence is substantively unreasonable because the court
did not adequately consider mitigating factors -- his “traumatic childhood” in the
Sudan, “resulting addiction problems,” and prior “success in a halfway house.”

       We review the reasonableness of a revocation sentence under a deferential
abuse-of-discretion standard. United States v. Merrival, 521 F.3d 889, 890 (8th Cir.
2008). At the revocation hearing, the district court noted that Keuk had squandered
“many opportunities,” including a below-guidelines-range sentence on the
counterfeiting charge. The court emphasized Keuk’s repeated failure to maintain
contact with his probation officer, return to criminal activity while on supervised
release, and minimal payment toward the $400 he owed in restitution. The court
carefully considered the mitigating factors urged by Keuk and his counsel but
concluded, after weighing the 18 U.S.C. §§ 3553 and 3583 factors, that these
aggravating factors warranted a sentence at the top of Keuk’s advisory guidelines
range of 8 to 14 months in prison. See U.S.S.G. § 7B1.4(a). After careful review of
the record, we conclude the district court acted well within its broad sentencing
discretion and imposed a sentence that is not substantively unreasonable. See
Merrival, 521 F.3d at 890-91.

      The judgment of the district court is affirmed.
                     ______________________________



      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-